Case 5:15-cr-20338-JEL-MKM ECF No. 263 filed 08/12/20   PageID.3752   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  United States of America,

                         Plaintiff,      Case No. 15-20338

  v.                                     Judith E. Levy
                                         United States District Judge
  Anthony Ray Gandy,
                                         Mag. Judge Mona K. Majzoub
                         Defendant.

  ________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR HOME
                   CONFINEMENT [259]

       On June 23, 2020, the Court denied Defendant Anthony Ray

 Gandy’s motion for compassionate release. (ECF No. 258.) On July 1,

 2020, Defendant filed this motion for home confinement under 18 U.S.C.

 §3624(c)(2). (ECF No. 259.) The decision to transfer an inmate to home

 confinement is a matter within the sole discretion of the Federal Bureau

 of Prisons (BOP), see 18 U.S.C. §3624(c)(2), and is not subject to judicial

 review under the Administrative Procedure Act, see 18 U.S.C. §3625.

 Although the CARES Act expanded the BOP’s authority to place a

 prisoner in home confinement, it did not grant this Court the power to
Case 5:15-cr-20338-JEL-MKM ECF No. 263 filed 08/12/20   PageID.3753   Page 2 of 2




 review placement decisions. CARES Act, Pub. L. No. 116-136, §

 12003(b)(2) (Mar. 27, 2020); see also United States v. Amarrah, 2020 WL

 2220008, at *8 (E.D. Mich. May 7, 2020) (“The Court is aware that it does

 not have statutory authority to order that Defendant’s current sentence

 be modified to home confinement.”). Accordingly, the Court does not have

 the authority to grant Defendant’s requested relief; the Court therefore

 denies Defendant’s motion.

       The Court reiterates that Defendant may renew his motion for

 compassionate release should his medical conditions change, or should he

 present evidence demonstrating that his existing conditions significantly

 increase his likelihood of a dire outcome from COVID-19 while confined.

       IT IS SO ORDERED.

 Dated: August 12, 2020                   s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 12, 2020.
                                          s/William Barkholz
                                          Case Manager

                                      2
